               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILLIAM ROBINSON,                                     CIVIL ACTION
        Plaintiff,

       v.                                             No. 18-341

NATIONAL RAILROAD PASSENGER
CORPORATION d/b/a "Amtrak" and
BROTHERHOOD OF MAINTENANCE :
OF WAY EMPLOYEES,
        Defendants.

                                 MEMORANDUM


      Defendant Brotherhood of Maintenance of Way Employees ("Union" or

"Defendant Union") initially filed a Motion to Dismiss on April 24, 2018 (ECF

No. 9) arguing that the Court lacked subject matter jurisdiction, Plaintiff failed to

exhaust his administrative remedies, Plaintiff failed to plead that Defendant

Union's conduct was arbitrary, discriminatory, or in bad faith, and that Plaintiffs

Counts II and III were duplicative of Count IV. See generally Def.' s Mot. Dismiss

(ECF No. 9). After considering Defendant's Motion to Dismiss (ECF No. 9), the

responses thereto (ECF Nos. 10, 11) and a hearing on the record with counsel for

the parties, the Honorable Eduardo C. Robreno denied this Motion to Dismiss

(ECF No. 9) in its entirety. (ECF No. 16).

      On June 15, 2018, Defendant Union filed its Answer to the Complaint.

(ECF No. 20). On November 6, 2018, Defendant Union then filed a Motion for
Judgment on the Pleadings (ECF No. 28) arguing that under the Railway Labor

Act, which it argues governs the Amtrak-BMWE Agreement, a union is not liable

for damages due to discharge because employees can seek relief without the union;

Plaintiff does not allege Amtrak's decision to discharge him was dependent on the

Union's conduct; among other claims. On November 19, 2018, this matter was

reassigned from the Honorable Eduardo C. Robreno to the Honorable Chad F.

Kenney. (ECF No. 30).

      Plaintiff filed a Response to Defendant Union's Motion for Judgment on the

Pleadings, arguing that that motions for judgment on the pleadings cannot be used

to assert 12(b) defenses that were not raised previously and the Railway Labor Act

does not prevent the Court from apportioning Plaintiffs damages to the Defendant

Union. (ECF No. 34). Defendant Union filed a Reply in Support of its Motion for

Judgment on the Pleadings, arguing that it was entitled to assert new claims in its

Motion for Judgment on the Pleadings, among other rebuttals. (ECF No. 35).

      In support of its Motion for Judgment on the Pleadings, Defendant Union

cites Vaca v. Sipes, 386 U.S. 171, 173 (1967), to argue that "a Union is not liable

for Damages Due to an Employee's Discharge Because Employees Can Seek

Relief without the Union." Def.'s Mot. Dismiss at 6 (ECF No. 28). However,

under the Vaca case cited by Defendants, the Supreme Court held that it is possible

to hold a union liable for enhancing or contributing to the employee's injury but
found, in that case, after a full trial, that almost all of Plaintiffs damages were

attributable to the employer and not to the union and thus the damage award to the

union was improper. The Supreme Court held:

      If a breach of duty by the union and a breach of contract by the
      employer are proven, the court must fashion an appropriate remedy.
      Presumably, in at least some cases, the union's breach of duty will
      have enhanced or contributed to the employee's injury ... Given the
      strong reasons for not pre-empting duty of fair representation suits in
      general, and the fact that the courts in many § 301 suits must
      adjudicate whether the union has breached its duty, we conclude that
      the courts may also fashion remedies for such a breach of duty .
      . . . The governing principle, then, is to apportion liability between
      the employer and the union according to the damage caused by
      the fault of each. Thus, damages attributable solely to the employer's
      breach of contract should not be charged to the union, but increases if
      any in those damages caused by the union's refusal to process the
      grievance should not be charged to the employer. In this case, even if
      the Union had breached its duty, all or almost all of Owens' damages
      would still be attributable to his allegedly wrongful discharge by
      Swift. For these reasons, even ifthe Union here had properly been
      found liable for a breach of duty, it is clear that the damage award was
      improper
      Vaca v. Sipes, 386 U.S. 171, 187-88, 197-198 (1967)
      Thus, if Defendant Union did not properly represent Plaintiff in this matter

and Plaintiff suffered even more damages based on this representation, then the

Court could apportion liability to Defendant Union. Although Defendant Union

claims that the "Complaint lacks any allegations that Amtrak's decision to

discharge Robinson was influenced by the Union's alleged discriminatory
conduct," this determination is more appropriately decided on a Motion for

Summary Judgment, especially considering both fact and expert discovery has

ended and the Honorable Eduardo C. Robreno previously denied Defendant

Union's Motion to Dismiss. Def.'s Mot. Dismiss at 8 (ECF No. 28).




                                                  BY THE COURT:



DATED:   _J_-_\~--J,O \ 1
